DETAILED ACTION

The previous non-final rejection mailed on 12/08/2020 has been vacated. This office action will reset the period for response.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The informalities in paragraph 0034 has been corrected by applicants
amendment.

The informalities in paragraph 0037 has been corrected by applicants amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al. (U.S. Pat. Pub. No. 2015/0155669).

Regarding claim 1, Chamberlain et al. discloses a pair of power conductors(para
0073, 432, 433); a pair of optical fibers(para 73, two or more optical fibers); a jacket
surrounding the pair of power conductors and the pair of optical fibers(claim 1 ); a hybrid
connector connected with the pair of power conductors and the pair of optical fibers(fig
13, 600); a capacitor electrically connected to each of the pair of power conductors(para
0080, and fig 11 C). A conduit attached to the hybrid connector, the capacitor residing in
the conduit is not specifically disclosed in this embodiment However, Chamberlain et al.
discloses in a different embodiment, a conduit attached to the hybrid connector, the
capacitor residing in the conduit (para 0052 , a socket is placed between the two
conductors in which the capacitor is placed). It would have been obvious to one skilled
in the art at the time of the invention to use a conduit attached to the hybrid connector,
the capacitor residing in the conduit so as to securely hold the capacitor in a position
between the two conductors.

Regarding claim 2, Chamberlain et al. discloses wherein the capacitor includes a
body and two contacts, each of the contacts in electrical contact with a respective power
conductor(para 0080; states a capacitor can be connected between the two power
supply conductors).

Regarding claim 8, Chamberlain et al. discloses wherein the capacitor is a first
capacitor(fig 11 c, 540-1 ), and wherein a second capacitor(fig "11 c, 540-2) is connected


Regarding claim 12, Chamberlain et al. discloses an overvoltage protection
device connected to the power conductors and residing within the conduit(fig 11 c, 550).

Claims 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al.(U.S. Pat. Pub. No. 2015/0155669) as applied to claim 2 above, and further in view of Tanaka et al.(U.S. Pat. No.6,185,086 ).

Regarding claim 3, Chamberlain et al. does not disclose wherein the contacts
extend from a common end of the body of the capacitor in fact Chamberlain et al. does
not disclose the specific capacitor used. However, Tanaka et al. discloses the contacts
extend from a common end of the body of the capacitor stating it has mechanical
strength(fig 1, abstract). It would have been obvious to one skilled in the art at the time
of the invention to use a capacitor with the contacts extending from a common end of
the body of the capacitor as shown by Tanaka et al, with the jumper cable of
Chamberlain et al. , since as shown by Tanaka et al. a capacitor with the contacts
extending from a common end of the body of the capacitor is commonly used for its
mechanical strength.

Regarding claim 4, Chamberlain et al. discloses wherein each of the contacts
engages a respective power terminal of the hybrid connector(para 0080; states a
capacitor can be connected between the two power supply conductors).

Regarding claim 7, Chamberlain et al. does not disclose wherein the contacts
extend from opposite ends of the body of the capacitor in fact Chamberlain et al. does
not disclose the specific capacitor used. However, Tanaka et al discloses the contacts
extend from opposite end of the body of the capacitor stating it has higher energy storage density and safer construction(fig 7, abstract). It would have been obvious to
one skilled in the art at the time of the invention to use a capacitor with the contacts
extending from a opposite ends of the body of the capacitor as shown by Tanaka et al,
with the jumper cable of Chamberlain et al., since as shown by Tanaka et al. a capacitor
with the contacts extending from opposite ends of the body of the capacitor is
commonly used for its higher energy storage density and safer construction.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al.(U.S. Pat. Pub. No. 2015/0155669) as applied to claim 1 above, and further in view of Durnwald(U.S. Pat. No. 5,971,553).

Regarding claim 9, Chamberlain et al. does not disclose wherein the conduit is
formed of a polymeric material. However, Durnwald discloses an electrical housing
made from a polymeric material(col 6, lines 10-15). It would have been obvious to one
skilled in the art at the time of the invention to have the conduit formed of a polymeric
material as shown by Durnwa!d, with the jumper cable of Chamberlain et al. since as
shown by Dumwald having the conduit formed or a polymeric material is commonly
done because of its non-conductive properties, light low cost and durability.
Allowable Subject Matter
Claim 13-19 are allowed.

REASON FOR ALLOWANCE

Claims 6, 10, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 13 with the allowable feature being:" A jumper cable, comprising: a pair of power conductors; a jacket surrounding the pair of power conductors; a connector connected with the pair of power conductors; a capacitor electrically connected to each of the pair of power conductors; and a conduit attached to the connector, the conduit having a diameter greater than a diameter of the jacket, the capacitor residing in the conduit."
Therefore, claim 13 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 18 with the allowable feature being:" A jumper cable, comprising: a pair of power conductors; a jacket surrounding the pair of power conductors; a connector connected with the pair of power conductors; an overvoltage device electrically connected to each of the pair of power conductors; and a conduit attached to the connector, the overvoltage device residing in the conduit."
Therefore, claim 18 is allowed.

Claims 14-17 and 19 are also allowed as being directly or indirectly dependent of the
allowed base claims 13, and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847